PER CURIAM.
A juvenile has a constitutional right to be present at a restitution hearing unless the juvenile voluntarily and intelligently waives that right. See I.M. v. State, 955 So.2d 1163, 1164 (Fla. 1st DCA 2007). Because he was not present at the restitution hearing and because there is nothing in the record to suggest he waived his right to be present, the appellant is entitled to a new restitution hearing. See id. at 1165. Accordingly, we REVERSE and REMAND with directions to the trial court to hold a new restitution hearing.
WOLF, ROBERTS, and WETHERELL, JJ., concur.